Title: James Madison to Henry Clay, 14 October 1828
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 14. 1828
                            
                        
                        
                        I have duly recd. your letter of the 10th. inst. on the subject of Mr. Trist son in law to Mrs. Randolph, of
                            whose qualifications for a Clerkship in the Department of State you wish me to judge.
                        This young gentleman is I believe, regarded by all best acquainted with him, as possessing a fine
                            understanding, as respectable for his scientific and literary accomplishments, as of strict honor & good habits of
                            every sort. Having gone thro’ a course of Law–reading under the roof of Mr. Jefferson which qualified him for the Bar, the
                            practice at which is not relished by him, he has also whatever advantage may accrue from that fund of knowledge; to which
                            may be added, a familiar acquaintance with the French Language; And what is not without its value, a handwriting
                            uncommonly acceptable to the eye. Since the death of Mr. Jefferson, who is known to have thought highly of him, &
                            to have been much attached to him, he has been Secretary to the Board of Visitors of the University, and enjoyed the
                            esteem of them all.
                        With this view of his character, I could not hesitate to forward your letter to him. I think it quite
                            probable, that he will prove a useful acquisition in the business of the Department
                        What may be the final arrangements for the family of Mrs. Randolph, I am not sufficiently informed. Several
                            plans, I understand, have been under consideration having reference to the scantiness of her resources. It is not
                            improbable that she may prefer a residence in Washington connected with that of the husband of her daughter. But whether
                            or not, I have no doubt she will not only be much gratified by the appointment you have so kindly made, but that it will, in
                            some form or other, aid the means of her personal comfort.
                        I beg to join Mrs. Madison in best respects to Mrs. Clay, & to offer to yourself our cordial esteem and good wishes.
                        
                        
                        
                            
                                James Madison
                            
                        
                    